Title: From Thomas Jefferson to Archibald Stuart, 10 January 1795
From: Jefferson, Thomas
To: Stuart, Archibald



Dear Sir
Monticello Jan. 10. 95

I received your favor of the 26th. Dec. only two days ago, and tomorrow the bearer Mr. Petit, my overseer, will set out for them. The weather for two days past would not admit of his moving, or they should not have remained an unnecessary hour on your hands, as the trouble of buying them is more than enough on you. You make me happy by the  prospect of seeing you here soon. I hope it will be to stay some time. I am Dr. Sir Your affectionate friend & servt

Th: Jefferson

